Citation Nr: 1508572	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-23 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for status post excision of dorsal exostosis of the first metatarsal medial cuneiform joint, with symptomatic pes planus and degenerative joint disease secondary to biomechanical fault, left foot ("left foot disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1984 to April 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board denied the claim in November 2013.  A July 2014 Memorandum Decision of the United States Court of Appeals for Veterans Claims (CAVC) vacated and remanded the Board decision.  This matter is now returned to the Board for further consideration.

Indeed, consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.


FINDING OF FACT

The Veteran's left foot disability manifested in objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; such symptoms reflect a severe left foot disability.  However, the Veteran's left foot disability did not result in unilateral pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation, that was not improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for a service-connected left foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.50, 4.59, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Moreover, if the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.
The Veteran's left foot disability is rated under Diagnostic Code 5276, which provides ratings for acquired flatfoot.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran asserted that his service-connected status post excision of dorsal exostosis of the first metatarsal medial cuneiform joint, with symptomatic pes planus and degenerative joint disease secondary to biomechanical fault, left foot, warrants a rating in excess of 20 percent. 

In February 2007, the Veteran re-established care at the Omaha VA Medical Center (VAMC).  At that time, he explained he had injured his left foot "a long time ago" and had received private treatment for a painful left foot.  In an October 2007 physical therapy consultation at Omaha VAMC, the Veteran reported wearing a brace and different shoes at work to decrease his pain.  He indicated the boots were "helpful."  Physical examination revealed normal 5/5 muscle strength in all major muscle groups.  There was some palpable dorsal exostoses and abduction deformity to the left midfoot.

In February 2008, lay statements from "R.H." and "R.L." were submitted.  R.H. indicated he knew and worked with the Veteran for three and a half years.  R.H. explained that the Veteran may be on his feet all day at work.  R.H. stated he invited the Veteran to his home for social occasions, but the Veteran "seldom" came due to his pain.  Similarly, R.L. asserted he knew the Veteran for thirteen years and observed the Veteran's pain and worsening walk.  

In a March 2008 VA foot examination, the Veteran again described left foot pain and flare-ups that could last for hours.  No evidence of abnormal weight bearing was found, and the achilles tendon alignment was normal.  However, the Veteran's gait was antalgic.  He indicated the use of orthotic inserts, and the efficacy of the inserts was described as fair.  The examiner stated, "shoe inserts and special shoes help."  

Upon examination, there was no objective evidence of swelling or instability.  However, there was objective evidence of tenderness, painful motion, and weakness.  After repetitive use, the examiner noted mild to moderate weakness, fatigue, and mild incoordination of the left foot.  However, the examiner indicated there was no limitation following repetitive use.  Although the examiner stated that he could not identify additional limitations during flare-ups without resorting to mere speculation, he explained that during the instant examination, the Veteran did not exhibit additional limitation of motion.  He also acknowledged the Veteran's increased pain upon repetitive use. 

May 2008 and June 2008 VA treatment for the Veteran's pes planus reflect his continued reports of pain.  The Veteran indicated he did not want additional surgery.

The Veteran provided a statement in September 2008 in which he stated that he some days can "barely walk, stand or sit due to the severe pain" in his foot.
In December 2008, the Veteran underwent another VA examination in which left foot symptomatology was addressed.  The Veteran indicated that he occasionally would not wear his shoe orthotics because the orthotics themselves caused increased pain.  Upon examination of the left foot, there was evidence of tenderness, but no evidence of painful motion, swelling, instability, or weakness.  Mild pes planus was diagnosed, and an antalgic gait was observed.  There was no foot malalignment.

Private treatment records from February 2008 through February 2009 from "Dr. K.D." show the Veteran was treated for left foot pain.  He reported use of his walking cast and shoe inserts on a daily basis but that the inserts were not providing sufficient support.  Dr. K.D. recommended and eventually cast the Veteran for custom orthotics.  However, by February 2009, the Veteran reported that the orthotics were not helping him as much as they previously did.  Dr. K.D. diagnosed arthritis and hallux rigidus.  

In March 2009, the Veteran contacted Omaha VAMC, complaining of pain shooting up his leg.  The Veteran reported pain in his left foot when standing or walking.  He also requested new inserts for his shoes.  In April 2009, at the Omaha VAMC, physical examination revealed intact sensation distally bilaterally and a positive Tinel's sign with percussion overlying the left dorsal midfoot.  A palpable boney enlargement overlying the left dorsal midfoot was also noted.  The Veteran demonstrated a 5/5 muscle strength throughout.  At that time, surgical options were presented, but the Veteran did not want surgery; instead, a TENS unit was ordered, and the Veteran was sent to physical therapy. 

An additional statement from R.L. dated April 2009 indicated that the Veteran appeared to have difficulty standing upright due to his feet symptoms.  He also stated that the Veteran required rest in a seated position throughout the work day.

Also in April 2009, the Veteran testified at an RO hearing, repeating his contentions that he experienced pain in his left foot, even when wearing his boot.  

In May 2009, the Veteran underwent a VA examination for the left foot.  The Veteran described sharp, radiating pain in his left foot, making standing difficult.  Other symptoms included swelling, heat, redness, stiffness, and fatigability.  However, the Veteran indicated that he could tolerate standing at work when wearing his cam walker/boot.  Moreover, the Veteran reported no additional functional limitation when wearing the boot.  The Veteran also stated he did not use a cane but would use a broom at work for support.  The Veteran reported flare-ups occurring weekly that could last for hours or up to a day in duration.  The Veteran identified alleviating factors, such as rest, ice, elevation, soaks, medications, and the use of a TENS unit.  Although the examiner indicated that he could not evaluate additional limitation following repetitive use during flare-ups without resorting to speculation, in an earlier section of the examination report, he provided a detailed description of the flare-ups.  The examiner noted that the Veteran's flare-ups were manifested by redness, swelling, and difficulty with weight-bearing.    

Upon examination, there was no evidence of instability or weakness, but there was evidence of painful motion, swelling, tenderness, and abnormal weight bearing, with an unusual shoe pattern noted.  There was no foot malalignment and only mild pronation was noted.  The examiner diagnosed mild degenerative disease of the AP joint of the first toe and also at the base of the first metatarsal.  

In a July 2009 statement, the Veteran reported pain in his left foot and difficulty walking and standing.  The Veteran also stated that he has missed work due to his symptoms and that he had considered additional surgery, but was concerned because such surgery would place more holes in his foot.  The Veteran also indicated he could not drive a standard truck or motorcycle due to his left foot symptoms and that he had to move into a ranch-style home. 

In August 2009, the Veteran underwent a VA examination to assess his left foot degenerative joint disease.  The examiner reviewed the claims file and all pertinent evidence to conclude that the Veteran's left foot degenerative joint disease is as least as likely as not caused by or a result of the Veteran's service-connected left foot condition.
After a full review of the all the evidence of record, the Board finds that the preponderance of the evidence is against a disability evaluation in excess of 20 percent for the Veteran's left foot disability under Diagnostic Code 5276.  While midfoot pronation has been noted, specifically in the most recent May 2009 examination, marked pronation or marked inward displacement has never been indicated in the record.  Also, the evidence has not reflected either extreme tenderness of plantar surfaces of the feet or severe spasm of the tendo achilles on manipulation.  Moreover, VA treatment records, and statements from the Veteran himself, indicate improvement with the use of proper orthotics.  Only once, in December 2008, did the Veteran indicate that his orthotics did not ease his pain, and, subsequently, the Veteran was fitted for custom orthotics and provided new shoe inserts, upon his request, from VA.  After that time, the Veteran reported his symptoms improving with the use of orthopedic shoes or appliances.  Specifically, in May 2009, the Veteran reported there was no additional functional limitation when wearing his boot.  

However, the Board must also consider the appropriateness of any other diagnostic codes for evaluating the Veteran's left foot disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, the Board considered the August 2009 VA foot examination in which the examiner concluded that the Veteran's left foot degenerative joint disease was as least as likely as not caused by or a result of the Veteran's service-connected status post excision of dorsal exostosis of the first metatarsal medial cuneiform joint, with symptomatic pes planus and degenerative joint disease secondary to biomechanical fault, left foot.  However, the Veteran is already rated at 20 percent for this issue under Diagnostic Code 5276.  The maximum rating for degenerative arthritis under Diagnostic Code 5010 would be 10 percent (a rating for one major joint - the foot).  38 C.F.R. § 4.71a.  Thus, because the Veteran is already in receipt of the maximum 20 percent evaluation under Diagnostic Code 5276, a higher rating under Diagnostic 5010 is not available.  

Similarly, the Veteran's current 20 percent rating is higher than any of the ratings available for weak foot; metatarsalgia, anterior; hallux valgus; hallux rigidus; or hammer toe under Diagnostic Codes 5277, 5279, 5280, 5281, 5282, respectively.  

Moreover, the evidence does now show that the Veteran has clawfoot or malunion of or nonunion of the tarsal or metatarsal bones.  As such, a higher rating is not available under Diagnostic Codes 5278 and 5283.

The remaining diagnostic code available for evaluation of the foot is Diagnostic Code 5284, which evaluates other foot injuries.  A 20 percent rating is warranted for moderate foot injury and a 30 percent rating is warranted for a severe foot injury.  See 38 C.F.R. § 4.71a.  Actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.  Id.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the maximum 30 percent rating is warranted for the Veteran's left foot disability under Diagnostic Code 5284 based on symptomatology that can be considered representative of a severe foot injury.  The Veteran's statements reflect painful motion that limits his ability to stand and walk.  These statements are corroborated by other lay statements of record and several findings of VA examiners, to include symptoms of redness, swelling, tenderness, and difficulty with weight-bearing.  VA treatment records also note a palpable boney enlargement overlying the left dorsal midfoot and an antalgic gait.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holding in DeLuca, 8 Vet. App. at 202.  However, since the Veteran has been granted the maximum rating possible under Diagnostic Code 5284, the analysis required by DeLuca would not result in a higher schedular rating.  Indeed, the evidence shows that the Veteran's symptoms are consistent with the maximum 30 percent rating established in the instant decision, which takes into consideration the Veteran's report of pain and difficulty with walking and standing.  

In summary, the evidence shows that he Veteran's left foot disability warrants a rating of 30 percent, but no higher, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 5284; Gilbert, 1 Vet. App. at 49.


The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left foot disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  The rating criteria has been applied with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holding in DeLuca, 8 Vet. App. at 202.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above, the criteria for higher schedular rating was considered and granted because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran is employed.  Although he has stated he has missed work because of foot pain, he has not alleged he is unemployable because of this condition.   To the contrary, he indicates that he takes rests during the day to be able to work and he denied functional impairment when wearing his assistive boot.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal by granting the maximum schedular rating available under the pertinent diagnostic code.  

Nonetheless, the Board notes the Veteran was sent a letter in July 2008 that informed him of the information and evidence needed to substantiate his claim for an increase.  He was also sent a letter following return of his case from CAVC, allowing him the opportunity to submit additional evidence, but no response was received. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records,  private treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and several VA examinations.  Again, no response was received to the Board's recent September 2014 letter, so VA is not on notice of additional relevant evidence that must be obtained.

The Board also notes that the July 2014 Order from CAVC instructed the Board to discuss the adequacy of the examinations in relation to the conclusion that it would be speculative to identify any additional limitation during a flare-up of the Veteran's left foot condition.  The Board finds that a remand to conduct a VA examination for the purpose of obtaining an opinion as to the loss of range of motion, in degrees, during a flare-up, is not necessary.  Indeed, while the examiner stated that additional limitation could not be evaluated without resorting to mere speculation, in the narrative section of the examination report, the examiner identified functional limitation, noting that the Veteran had symptoms such as redness and difficulty with weight bearing during a flare-up.  In short, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran, especially in light of the award of the maximum 30 percent rating under Diagnostic Code 5284.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The record presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Hence, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating of 30 percent, but no higher, for a left foot disability is granted, subject to the regulations governing the award of monetary benefits.  



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


